UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K/A Amendment No. 1 (Mark one) x Annual Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the Fiscal Year Ended March31, 2011 OR o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Commission File Number 000-26372 ADAMIS PHARMACEUTICALS CORPORATION (Exact name of registrant as specified in its charter) Delaware 82-0429727 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11455 El Camino Real, Suite 310, San Diego, CA92130 (Address of Principal Executive Offices)(zip code) Registrant’s telephone number, including area code:(858) 997-2400 Securities registered pursuant to Section12(b)of the Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.0001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES o NO x Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO x The aggregate market value of the voting stock held by non-affiliates of the Registrant as of September 30, 2010 was $7,910,163. At June 29, 2011, the Company had 82,823,210 shares outstanding. Documents Incorporated by Reference:None ADAMIS PHARMACEUTICALS CORPORATION ANNUAL REPORT ON FORM 10-K/A FOR THE FISCAL YEAR ENDEDMARCH 31, 2011 TABLE OF CONTENTS Page No. PartIII Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 2 Item 11. EXECUTIVE COMPENSATION 7 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 10 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 12 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 13 PartIV Item 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 14 EXPLANATORY NOTE The purpose of this Amendment No. 1 to our Annual Report on Form 10-K/A is to amend Part III, Items10 through 14 of our Annual Report on Form 10-K for the fiscal year ended March31, 2011, which was filed with the U.S. Securities and Exchange Commission on July7, 2011 (the “Original Report”), to include information previously omitted from the Original Report in reliance on General Instruction G to Form 10-K.This report is limited in scope to the items identified above and should be read in conjunction with the Original Report.Except as may be expressly otherwise disclosed, this report does not reflect events occurring after the filing of the Original Report and, other than the furnishing of the information identified above, does not modify or update the disclosure in the Form 10-K in any way. Unless the context otherwise requires, the terms “we,” “our,” and “the Company” refer to Adamis Pharmaceuticals Corporation, a Delaware corporation, and its subsidiaries.Savvy, C31G®, Aerokid®, AeroOtic®, and Prelone® are our trademarks, among others.We also refer to trademarks of other corporations and organizations in this document. Information Relating to Forward-Looking Statements This Annual Report on Form 10-K/A includes “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 which provides a “safe harbor” for these types of statements.These forward-looking statements are not historical facts, but are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions.These forward-looking statements include statements about our strategies, objectives and our future achievement.To the extent statements in this Annual Report involve, without limitation, our expectations for growth, estimates of future revenue, our sources and uses of cash, our liquidity needs, our current or planned clinical trials or research and development activities, product development timelines, our future products, regulatory matters, expense, profits, cash flow balance sheet items or any other guidance on future periods, these statements are forward-looking statements.These statements are often, but not always, made through the use of word or phrases such as “believe,” “will,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” and “would.”These forward-looking statements are not guarantees of future performance and concern matters that could subsequently differ materially from those described in the forward-looking statements.Actual events or results may differ materially from those discussed in this Annual Report on Form 10-K/A.Except as may be required by applicable law, we undertake no obligation to release publicly the results of any revisions to these forward-looking statements or to reflect events or circumstances arising after the date of this Report.Important factors that could cause actual results to differ materially from those in these forward-looking statements are disclosed in this Report, including, without limitation, those discussed in our Original Report under “Item 1A.Risk Factors,” in “Item 1.Business” and in “Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations,” as well as other risks identified from time to time in our filings with the Securities and Exchange Commission, press releases and other communications. Examples of the risks and uncertainties include, but are not limited to:the Company’s ability to obtain additional required financing to fund its research, development and commercialization programs; the ability to develop products of the type the Company is developing (independently and through collaborative arrangements); the ability of third parties to commercialize the Company’s products; the ability to complete clinical trials; the ability to successfully complete preclinical studies; possible changes in the Company’s financial condition; the progress of the Company’s research and development; timely obtaining sufficient patient enrollment in the Company’s clinical trials; the impact of development of competing therapies and/or technologies by other companies; the Company’s ability to enter into agreements with collaborators and the failure of collaborators to perform under their agreements with the Company; the progress of the applications to U.S. Food and Drug Administration, or FDA, for approvals in connection with the conduct of the Company’s clinical trials and applications to obtain marketing approval for the Company’s products; the additional costs and delays that may result from requirements imposed by the FDA in connection with obtaining required approvals; the risks related to the Company’s internal controls and procedures; and the risks identified under the section entitled “Risk Factors” included as Item 1A in Part I of the Original Report and other reports, including this Report and other filings filed with the Securities and Exchange Commission from time to time. 1 PARTIII ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Information Regarding Board of Directors Pursuant to our Bylaws, generally the number of directors is fixed and may be increased or decreased from time to time by resolution of our Board of Directors, or the Board.The Board has fixed the number of directors at five members.The ages, principal occupations, current directorships and any directorship held during the past five years, and certain other information with respect to the directors of the Company, are shown below as of July31, 2011. NAME AGE DIRECTOR SINCE PRINCIPAL OCCUPATION/POSITION WITH ADAMIS Dennis J. Carlo, Ph.D. 67 President, Chief Executive Officer and Director Kenneth M. Cohen 56 Consultant, Director Craig A. Johnson 49 Chief Financial Officer of Pure Biosciences, Inc., Director David J. Marguglio 41 Senior Vice President of Corporate Development, Director Tina S. Nova, Ph.D. 57 President of Genoptix, Inc.,Director Dennis J. Carlo, Ph.D.Dr. Carlo became President, Chief Executive Officer and a director of the Company in April 2009 in connection with the closing of the merger transaction between Cellegy Pharmaceuticals, Inc. and Adamis Corporation, which was formerly known as Adamis Pharmaceuticals Corporation (“Old Adamis”); pursuant to the merger, Cellegy was the surviving corporation in the merger and changed its name to Adamis Pharmaceuticals Corporation.Dr.Carlo was a co-founder of Old Adamis President and served as its Chief Executive Officer, and a director, from October 2006 to April 2009.From 2003 to 2006, he served as president of Telos Pharmaceuticals, a private biotechnology company, from 2003 to 2006.From 1982 to 1987, he served as Vice President of Research and Development and Therapeutic Manufacturing at Hybritech Inc., a pharmaceutical and life science company which was acquired by Eli Lilly& Co in 1985.After the sale to Lilly, Dr.Carlo, along with Dr.Jonas Salk, James Glavin and Kevin Kimberland, founded Immune Response Corporation, a public biotechnology company, where he served as its President and Chief Executive Officer from 1994 to 2002.Before then, he held various positions with life science companies, including Merck& Co.Dr.Carlo received a B.S. degree in microbiology from Ohio State University and has a Ph.D. in Immunology and Medical Microbiology from Ohio State University. Kenneth M. Cohen.Mr. Cohen has served as one of our directors since January 2011.He is an advisor to companies, entrepreneurs and investors in the life sciences area, and is currently chairman of Pier Pharmaceuticals, a privately held clinical stage biopharmaceutical company engaged in the treatment of sleep-related breathing disorders.He was a co-founder of publicly held Somaxon Pharmaceuticals and served as its President and Chief Executive Officer from August 2003 through December 2007 and continued as a director until June 2008.Previously, he was an independent advisor to various biotechnology and pharmaceutical companies, entrepreneurs and investors, including Applied NeuroSolutions, Inc. and Highbridge Capital Management.From May 1996 to April 2001, he was President and Chief Executive Officer of Synbiotics Corporation, a diagnostics company.From March 1995 to February 1996, Mr.Cohen was Executive Vice President and Chief Operating Officer for Canji Incorporated, a human gene-therapy company, until its acquisition by Schering-Plough Corporation in February 1996.Prior to joining Canji, he was Vice President of Business Affairs at Argus Pharmaceuticals, Inc. and Vice President of Marketing and Business Development for LifeCell Corporation.Mr.Cohen began his career at Eli Lilly and Company in 1978, where, among many different responsibilities over ten years, he directed business planning for the Medical Instrument Systems Division and managed the launch of Prozac.He received an A.B. in biology and chemistry from Dartmouth College and an M.B.A. from the Wharton School of The University of Pennsylvania. Craig A. Johnson. Mr. Johnson has served as one of our directors since February 2011. Mr. Johnson currently serves as Chief Financial Officer of PURE Bioscience, Inc. Prior to joining PURE, in 2010 and 2011, he served as Senior Vice President and Chief Financial Officer of Nove Del Pharma Inc. From 2004 to 2010, Mr. Johnson served as Vice President and Chief Financial Officer of Torrey Pines Therapeutics, Inc. From 1994 to 2004, he was employed by MitoKor, Inc. and last held the position of Chief Financial Officer and Senior Vice President of Operations. Prior to joining MitoKor, Mr. Johnson served as a senior financial executive for several early-stage technology companies, and be also practiced as a Certified Public Accountant with Price Waterhouse. Mr. Johnson is currently a director of Ardea Biosciences, Inc., where he serves as the chairman of the audit committee. He received his B.B.A. in accounting from the University of Michigan and is a certified public accountant. 2 David J. Marguglio.Mr. Marguglio joined the Company as Vice President, Business Development and Investor Relations, and a director in April 2009 in connection with the closing of the merger transaction between Cellegy and Old Adamis.Mr. Marguglio was a co-founder of Old Adamis and served as its Vice President of Business Development and Investor Relations, and a director, since its inception in June 2006 until April 2009.From 1996 to 2006, he held various positions with Citigroup Global Markets, Smith Barney and Merrill Lynch.Before entering the financial industry, from 1994 to 1996, he founded and ran two different startup companies, the latter of which was eventually acquired by a Fortune 100 company.From 1993 to 1994, he served as financial counsel for the commercial litigation division of a national law firm.He received a degree in finance and business management from the Hankamer School of Business at Baylor University. Tina S. Nova, Ph.D. Dr. Nova has served as a member of our Board of Directors since February 2011. Dr. Nova is a co-founder of Genoptix, Inc., a medical laboratory diagnostics company, and served as its President and Chief Executive Officer, and a director from 2000 until February 2011. She currently is the President of Genoptix, which is a subsidiary of Novartis. Dr. Nova was a co-founder of Nanogen, Inc., a provider of molecular diagnostic tests, and she served as its Chief Operating Officer and President from 1994 to 2000. Dr. Nova served as Chief Operating Officer of Selective Genetics, a targeted therapy, biotechnology company, from 1992 to 1994, and in various director-level positions with Ligand Pharmaceuticals Incorporated, a drug discovery and development company, from 1988 to 1992, most recently as Executive Director of New Leads Discovery. Dr. Nova has also held various research and management positions with Hybritech, Inc., a former subsidiary of Eli Lilly & Company, a pharmaceutical company. Dr. Nova also served as a member of the board of directors of Cypress Biosciences, Inc., a company focused on developing drugs for functional somatic syndromes. Dr. Nova was the Chair of the board of directors of BlOC OM from March 2001 to March 2002. Dr. Nova holds a B.S. in Biological Sciences from the University of California, Irvine and a Ph.D. in Biochemistry from the University of California, Riverside. Director Experience, Qualifications, Attributes and Skills We believe that the backgrounds and qualifications of our directors and director nominees, considered as a group, provide a broad mix of experience, knowledge and abilities that will allow the Board to fulfill its responsibilities.Our Board is composed of a diverse group of leaders in their respective fields.Many of the current directors have executive experience at public companies, as well as experience serving on other companies’ boards, which provides an understanding of different business processes, challenges and strategies facing boards and other companies.Further, our directors also have other experience that makes them valuable members and provides insight into issues relevant to the Company, such as prior experience with financing transactions, acquisitions and licensing transactions. The following highlights the specific experience, qualification, attributes and skills of our individual Board members that have led our Nominating and Governance Committee and the Board to conclude that these individuals should serve on our Board: Dennis J. Carlo, Ph.D., bring his executive experience, including his experience in senior management positions at several companies in the life science industry including Immune Response Corporation and Hybritech Inc., his extensive knowledge of the markets in which we compete and intend to compete, and his deep knowledge of Adamis gained from his position as chief executive officer of the Company. Kenneth M. Cohen brings his extensive leadership, business and scientific knowledge of the life science industry, including his service as an officer and director of private and public biotechnology companies including 3 Somaxon Pharmaceuticals and the knowledge gained from consulting to numerous companies in the biotechnology and pharmaceuticals industries and to entrepreneurs and investors in the life science area, as well as his previous experience working at large pharmaceutical companies. Craig A. Johnson brings his extensive public accounting, financial and executive management background and experience at many pharmaceutical and life science companies including Pure Biosciences, Inc., NovaDel Pharma Inc., TorreyPines Therapeutics, Inc. and MitoKor, Inc., as well as his service on the board of directors and audit committee of Ardea Biosciences, Inc David J. Marguglio brings his executive experience, including his experience in business development of new companies and financial services background, and his deep knowledge of Adamis gained from his position as an officer of the Company. Tina S. Nova, Ph.D., brings her extensive leadership, business and scientific expertise, including her background of founding, financing, developing and operating companies in the healthcare industry, her service in senior management positions at several public and private companies in the life science industry including Genoptix, Inc., Nanogen and Selective Genetics, her experience in successfully developing, launching and commercializing medical products, and her service on other public company boards of directors. Independence of Directors The Board annually determines the independence of each director, based on the independence criteria set forth in the listing standards of the NASDAQ Stock Market, or NASDAQ.In making its determinations, the Board considers all relevant facts and circumstances brought to its attention as well as information provided by the directors and a review of any relevant transactions or relationships between each director or any member of his or her family, and the Company, its senior management or the Company’s independent registered public accounting firm.Based on its review, the Board determined that each member of the board of directors, other than Dr. Carlo and Mr. Marguglio who are executive officers of the Company, is independent under the NASDAQ criteria for independent board members, and that each member of the standing committees of the Board is independent under such criteria. Committees of the Board Our Board has the following three committees:(1)Audit Committee; (2)Compensation Committee; and (3)Nominating and Governance Committee.The members of each committee are Kenneth M. Cohen, Craig A. Johnson and Tina S. Nova, Ph.D.Mr. Johnson is Chair of the Audit Committee; Dr. Nova is Chair of the Compensation Committee; and Mr. Cohen is Chair of the Nominating and Governance Committee.Copies of the charter of each of the Audit Committee, Compensation Committee and Nominating and Governance Committee were attached as an appendix to the Company’s proxy statement filed with the SEC on February 17, 2009, that was included in its Form S-4 registration statement relating to the annual meeting of stockholders held on March 23, 2009. Audit Committee The Audit Committee assists the full Board in its general oversight of our financial reporting, internal controls and audit functions, and is directly responsible for the appointment, compensation and oversight of the work of our independent registered public accounting firm.Subject to an approved charter, the Audit Committee reviews our financial results, accounting practices, internal control systems, financial reporting processes and the reliability of our financial statements, and the fee arrangements with our independent auditors as well as their independence and performance, and meets with our independent auditors concerning the scope and terms of their engagement and the results of their audits.The Audit Committee also recommends to our stockholders the appointment of the independent registered public accounting firm.The Audit Committee also reviews and approves related party transactions.The Board has determined that each member of the Audit Committee is “independent” as defined by the applicable NASDAQ rules and by the Sarbanes-Oxley Act of 2002 and regulations of the SEC, and that Mr. Johnson qualifies as an “audit committee financial expert” as defined in such regulations. 4 The Audit Committee meets with management periodically to consider the adequacy of our internal controls and the objectivity of our financial reporting.The Audit Committee discusses these matters with our independent registered public accounting firm and with appropriate financial personnel from Adamis.Meetings are held with participation from the independent registered public accounting firm.The independent registered public accounting firm is given unrestricted access to the Audit Committee.In addition, the Audit Committee reviews our budget and capital requirements, and reports its recommendations to the full Board for approval and to authorize action. Director Nomination Procedures The Nominating and Governance Committee is responsible for recommending to the Board the nominees for election as directors at any meeting of stockholders and the persons to be elected by the Board to fill any vacancies on the Board.In making such recommendations, the committee will consider candidates proposed by stockholders.Stockholders may submit a candidate’s name and qualifications to the Board by mailing a letter to the attention of Dennis J. Carlo, Ph.D., Chief Executive Officer, Adamis Pharmaceuticals Corporation, 11455 El Camino Real, Suite 310, San Diego, California92130, and providing the information required by the Company’s bylaws along with any additional supporting materials the security holder considers appropriate.Stockholders are also advised to review the Company’s Bylaws, which contain additional requirements about advance notice of stockholder proposals and director nominations. Code of Business Conduct and Ethics The Board has adopted a Code of Business Conduct and Ethics that applies to all directors, officers and employees of the Company.The Company will provide any person, without charge, a copy of the Code.Requests for a copy of the Code may be made by writing to the Company at Adamis Pharmaceuticals Corporation, 11455 El Camino Real, Suite 310, San Diego, California92130; Attention:Chief Financial Officer.The Company intends to disclose any amendment to, or a waiver from, a provision of its code of business conduct and ethics that applies to its principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions and that relates to any element of its code of business conduct and ethics, through reports on Form 8-K filed with the SEC or by posting such information on its website, www.adamispharma.com. Section 16(a) Beneficial Ownership Reporting Compliance Directors, named executive officers and beneficial owners of more than 10% of our Common Stock are required by Section16(a) of the Securities Exchange Act of 1934 and related regulations to file ownership reports on Forms 3, 4 and 5 with the SEC and the principal exchange upon which such securities are traded or quoted and to furnish us with copies of the reports.Other than as set forth below, based solely on a review of the copies of such forms furnished to us, we believe that from April 1, 2010 to March 31, 2011, all Section16(a) filing requirements applicable to our named executive officers, directors and greater than 10% holders of our Common Stock were in compliance. On September 10, 2010, each of Dr. Carlo, Mr. Marguglio and Mr. Hopkins filed a Form 4 reporting the grant on August 20, 2010 of a stock option under our 2009 Equity Incentive Plan (the “Plan”),described below under the heading “Outstanding Equity Awards at Year-End.”On January 18, 2011, Mr. Cohen filed a Form 4 reporting the grant on January 12, 2011, of an initial non-employee director option award under the Plan.In addition, Karen A. Klause was appointed as a director of the Company in January 2011.In February 2011, in connection with the appointment of Dr. Nova and Mr. Johnson to the Board, Ms. Klause resigned from the Board because of unexpected family and health-related reasons.Ms. Klause did not file a Form 3 or a Form 4.In connection with her resignation, the initial non-employee director stock option granted to her upon her appointment was cancelled. 5 Information Regarding Executive Officers The names, ages, principal occupations during the past five years, and certain other information with respect to our executive officers are shown below as of July 31, 2011.To the extent that any named executive officer is also serving as a member of the Board, then such named executive officer’s biography is set forth under “Information Regarding Board of Directors” above. Our executive officers are appointed by the Board of Directors. Name Age Principal Occupation Dennis J. Carlo, Ph.D. 67 Chief Executive Officer of the Company and Director David J. Marguglio 41 Senior Vice President of Corporate Development and Director Robert O. Hopkins 51 Vice President, Finance and Chief Financial Officer Richard L. Aloi 57 President, Adamis Laboratories, Inc. Karen K. Daniels 58 Vice President of Operations Thomas Moll, Ph.D.
